DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                       TRENTON ALAN BROERS,
                             Appellant,

                                       v.

                   COURTNEY ELIZABETH MILLER,
                            Appellee.

                                 No. 4D17-308

                                 [March 1, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; David E. French, Judge; L.T. Case No. 50-2016-DR-
012088-XXXX-SB.

  Lara Shiner of Shiner Law Group, P.A., Boca Raton, for appellant.

  No brief filed for appellee.

PER CURIAM.

   Affirmed.

LEVINE, CONNER and FORST, JJ., concur.

                            *           *          *

  Not final until disposition of timely filed motion for rehearing.